PER CURIAM.
This is an appeal of an award of attorney’s fees to predecessor counsel for plaintiff Ralph Calderon. On the issue of entitlement, there was conflicting evidence on whether predecessor counsel, Paul A. Sack, was discharged without cause, and whether successor counsel had conceded that Mr. Sack was entitled to compensation on quantum meruit. The conflicts in the evidence were resolved in favor of Mr. Sack. The court’s rulings are supported by the record. See Rosenberg v. Levin, 409 So.2d 1016, 1021 (Fla.1982); Afrazeh v. Miami Elevator Co. of America, 769 So.2d 399, 401 (Fla. 3d DCA 2000). We find no abuse of discretion in the ruling on the motion for continuance.
Affirmed.